DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application Number 16/378,709, filed on April 9, 2019.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on January 4, 2021, May 17, 2021 and June 21, 2021 have been considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6, 8 11 and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 4, 5 and 7-12 of U.S. Patent Number 10,921,496. Although the claims at issue are not identical, they are not patentably distinct from each other because both claim an optical lens assemble as outlined below:
U.S. Patent Publication Number 17/140,171
U.S. Patent Number 10,921,496
Claim 1
An optical image lens assembly, comprising: a plurality of optical lens elements comprising a plurality of plastic optical lens elements having refractive power and aspheric surfaces; wherein the plastic optical lens elements are formed by an injection molding method and comprise at least one defined-wavelength light absorbing optical lens element, and the defined-wavelength light absorbing optical lens element comprises at least one defined-wavelength light absorbent; wherein a transmitted distance of a chief ray passing through the defined-wavelength light absorbing optical lens element between a central field of view to a field of view in 1.0 region in an imaging region of the optical image lens assembly is CP, a transmitted distance of the chief ray passing through the defined-wavelength light absorbing optical lens element in the central field of the optical image lens assembly is CPO, an average transmittance in a wavelength range of 380 nm - 430 nm of all of the defined-wavelength light absorbing optical lens elements is T3843, an average transmittance in a wavelength range of 520 nm - 570 nm of all of the defined-wavelength light absorbing optical lens elements is T5257, and the following conditions are satisfied: 0.78 ≤ CP/CPO ≤ 1.22; T3843 ≤ 30%; and 85.0% ≤ T5257.

Claim 2
The optical image lens assembly of claim 1, wherein the defined-wavelength light absorbing optical lens element is made of a thermoplastic material, the average transmittance in a wavelength range of 380 nm - 430 nm of all of the defined-wavelength light absorbing optical lens elements is T3843, the average transmittance in a wavelength range of 520 nm - 570 nm of all of the defined-wavelength light absorbing optical lens elements is T5257, and the following conditions are satisfied: T3843 ≤ 25.8%; and  87.0% ≤ T5257.
Claim 1
An optical image lens assembly, comprising: a plurality of optical lens elements comprising a plurality of plastic optical lens elements having refractive power and aspheric surfaces; wherein the plastic optical lens elements are formed by an injection molding method and comprise at least one defined-wavelength light absorbing optical lens element, and the defined-wavelength light absorbing optical lens element comprises at least one defined-wavelength light absorbent; wherein the defined-wavelength light absorbing optical lens element has an average transmission larger than 50% in a green visible light region, and the defined wavelength light absorbing optical lens element has an average transmittance smaller than 50% in a defined-wavelength region; wherein a transmitted distance of a chief ray passing through the defined-wavelength light absorbing optical lens element between a central field of view to a field of view in 1.0 region in an imaging region of the optical image lens assembly is CP, a transmitted distance of the chief ray passing through the defined-wavelength light absorbing optical lens element in the central field of the optical image lens assembly is CPO, and the following condition is satisfied: 0.5 ≤ CP/CPO ≤ 2.0.

Claim 2
The optical image lens assembly of claim 1, wherein the defined-wavelength light absorbing optical lens element is made of a thermoplastic material, an average transmittance in a wavelength range of 380 nm - 430 nm of all of the defined-wavelength light absorbing optical lens elements is T3843, an average transmittance in a wavelength range of 520 nm - 570 nm of all of the defined-wavelength light absorbing optical lens elements is T5257, and the following conditions are satisfied: T3843 ≤ 50%; and  T5257 ≥ 85.0%.
Claim 3
The optical image lens assembly of claim 2, wherein the transmitted distance of the chief ray passing through the defined-wavelength light absorbing optical lens element between the central field of view to the field of view in 1.0 region in the imaging region of the optical image lens assembly is CP, the transmitted distance of the chief ray passing through the defined-wavelength light absorbing optical lens element in the central field of the optical image lens assembly is CPO, and the following condition is satisfied: 0.8 ≤ CP/CPO ≤ 1.2.
Claim 4
The optical image lens assembly of claim 1, wherein the transmitted distance of the chief ray passing through the defined-wavelength light absorbing optical lens element between the central field of view to the field of view in 1.0 region in the imaging region of the optical image lens assembly is CP, the transmitted distance of the chief ray passing through the defined-wavelength light absorbing optical lens element in the central field of the optical image lens assembly is CPO, and the following condition is satisfied: 0.8 ≤ CP/CPO ≤ 1.2.

Claim 5
The optical image lens assembly of claim 4, wherein the defined-wavelength light absorbing optical lens element is made of a thermoplastic material, an average transmittance in a wavelength range of 380 nm - 430 nm of all of the defined-wavelength light absorbing optical lens elements is T3843, an average transmittance in a wavelength range of 520 nm - 570 nm of all of the defined-wavelength light absorbing optical lens elements is T5257, and the following conditions are satisfied: T3843 ≤ 50%; and  T5257 ≥ 85.0%.
Claim 4
The optical image lens assembly of claim 1, wherein a bandwidth having an absorbance larger than 2.0 in a wavelength range of 300 nm - 450 nm of the defined-wavelength light absorbing optical lens element is BWA3045.2, and the following condition is satisfied: 40 nm ≤ BWA3045.2.
Claim 9
The optical image lens assembly of claim 6, wherein a bandwidth having an absorbance larger than 2.0 in a wavelength range of 300 nm - 450 nm of the defined-wavelength light absorbing optical lens element is BWA3045.2, and the following condition is satisfied: BWA3045.2 ≥ 30 nm.
Claim 5
The optical image lens assembly of claim 4, wherein a wavelength having a 50% transmittance and an increasing trend in a wavelength range of 300 nm - 500 nm of the defined-wavelength light absorbing optical lens element is SWuT50, and the following condition is satisfied: 400 nm ≤ SWuT50.
Claim 7
The optical image lens assembly of claim 6, wherein a wavelength having a 50% transmittance and an increasing trend in a wavelength range of 300 nm - 500 nm of the defined-wavelength light absorbing optical lens element is SWuT50, and the following condition is satisfied: 400 nm ≤ SWuT50.
Claim 6
The optical image lens assembly of claim 5, wherein a maximum absorbance in a wavelength range of 300 nm - 500 nm of the defined-wavelength light absorbing optical lens element is A3050Mx, a minimum absorbance in a wavelength range of 400 nm - 700 nm of the defined-wavelength light absorbing optical lens element is A4070Mn, and the following condition is satisfied: 40 ≤ A3050Mx/A4070Mn.
Claim 8
The optical image lens assembly of claim 6, wherein a maximum absorbance in a wavelength range of 300 nm - 500 nm of the defined-wavelength light absorbing optical lens element is A3050Mx, a minimum absorbance in a wavelength range of 400 nm - 700 nm of the defined-wavelength light absorbing optical lens element is A4070Mn, and the following condition is satisfied: A3050Mx/A4070Mn ≥ 30.
Claim 8
The optical image lens assembly of claim 5, wherein a wavelength having a maximum absorbance in a wavelength range of 300 nm - 500 nm of the defined-wavelength light absorbing optical lens element is WA3050Mx, and the following condition is satisfied: 350 nm ≤ WA3050Mx ≤ 410 nm.
Claim 10
The optical image lens assembly of claim 6, wherein a wavelength having a maximum absorbance in a wavelength range of 300 nm - 500 nm of the defined-wavelength light absorbing optical lens element is WA3050Mx, and the following condition is satisfied: 300 nm ≤ WA3050Mx ≤ 420 nm.
Claim 11
An image capturing apparatus, comprising:
the optical image lens assembly of claim 1; and an image sensor disposed on an image plane of the optical image lens assembly.
Claim 11
An image capturing apparatus, comprising:
the optical image lens assembly of claim 1; and an image sensor disposed on an image plane of the optical image lens assembly.
Claim 12
An electronic device, which is a mobile device, comprising: the image capturing apparatus of claim 11.
Claim 12
An electronic device, which is a mobile device, comprising: the image capturing apparatus of claim 11.


Allowable Subject Matter
Claims 7, 9 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. §102 or §103 would be proper.  Although the prior art teaches an optical image lens assembly, comprising: a plurality of optical lens elements comprising a plurality of plastic optical lens elements having refractive power and aspheric surfaces; wherein the plastic optical lens elements are formed by an injection molding method and comprise at least one defined-wavelength light absorbing optical lens element, and the defined-wavelength light absorbing optical lens element comprises at least one defined-wavelength light absorbent; wherein a transmitted distance of a chief ray passing through the defined- wavelength light absorbing optical lens element between a central field of view to a field of view in 1.0 region in an imaging region of the optical image lens assembly is CP, a transmitted distance of the chief ray passing through the defined-wavelength light absorbing optical lens element in the central field of the optical image lens assembly is CPO, satisfying the conditional expressions: 0.78 ≤ CP/CPO ≤ 1.22; T3483 ≤ 30%; and 85.0% ≤ T5257, as defined the prior art fails to teach such an optical image lens assembly simultaneously satisfying the conditional expressions: 2.770 ≤ A3050Mx, as defined and claimed in dependent claim 7; WA4070Mn ≤ 670nm, as defined and claimed in dependent claim 9; or 680nm ≤ WA6080Mx, as defined and claimed in dependent claim 10.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chang et al (U.S. Patent Number 9,348,117), Lin et al (U.S. Patent Publication 2011/0069378) and Wang et al (U.S. Patent Publication 2019/0317249) all teach optical lens systems comprising at least one wavelength light absorbing optical element.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRYL J COLLINS whose telephone number is (571) 272-2325. The examiner can normally be reached M-Th 5:30 a.m. - 4:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky L Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARRYL J COLLINS/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
08 September 2022